           Case 4:20-cv-07967-HSG Document 18 Filed 08/26/21 Page 1 of 4




 1                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 2                                        OAKLAND DIVISION
 3
         In re:                                              CASE NO. 20-cv-07967-HSG
 4
         PG&E CORPORATION,                                   Bankruptcy Case No. 3:19-bk-030088 DM
 5
                                -and-                        Chapter 11
 6
         PACIFIC GAS AND ELECTRIC                            (Lead Case)
 7       COMPANY,
                                                             (Jointly Administered)
 8                              Debtors.
 9                                                         ORDER FOR ESTABLISHMENT OF
           Affects PG&E Corporation
10         Affects Pacific Gas and Electric Corporation THE 2017 & 2018 N. CAL FIRES V.
           Affects both Debtors                            PG&E QUALIFIED SETTLEMENT
11                                                         FUND
         * All papers shall be filed in the Lead Case, No.
12       19-30088 (DM).
13

14                Upon Motion of McNicholas & McNicholas, LLP; Bridgford, Gleason, & Artinian; and the
15
     Frantz Law Group, APLC (collectively, “the JPA”) and for good cause shown, the Special Master
16
     hereby Orders as follows:
17
                  1.    In order to assist in the administration of the settlement of claims brought by the
18

19 clients of the law firm of the JPA who hold Approved Fire Victim Claims (as listed in Appendix A
20 hereto1), the 2017 & 2018 N. Cal Fires v. PG&E Settlement Fund shall be established as a Qualified

21 Settlement Fund within the meaning of Treasury Regulation Section 1.468B-1, pursuant to this

22
     Court’s continuing jurisdiction and consistent with Treas. Reg. Section 1.468B-1(c)(1). All
23
     settlements reached by and between Claimants who are represented by the JPA and the Fire Victims
24
     Trust shall be paid into the 2017 & 2018 N. Cal Fires v. PG&E Settlement Fund. The Trustee, Claims
25

26

27   1
    Appendix A, which has been filed under seal with the Special Master, shall not be attached to the
28 copy of this Order that is filed by the JPA on the District Court docket for this case.

                                                         1
                                                              CASE NO. 20-cv-07967-HSG
                         SPECIAL MASTER ORDER FOR QSF MOTION PROCEDURES
        Case 4:20-cv-07967-HSG Document 18 Filed 08/26/21 Page 2 of 4




 1 Administrator, Claim Processor, Trust Oversight Committee and all other vendors associated with

 2 the Fire Victim Trust, without limitation, shall have no liability with regard to the conduct of the

 3
     Fund Administrator or to the 2017 & 2018 N. Cal Fires v. PG&E Settlement Fund itself. The liability
 4
     of the Fire Victim Trust, including, without limitation, the aforementioned Trustee, Administrator,
 5
     Processor, Committee and all other associated vendors, to the Claimants and Plaintiffs shall terminate
 6

 7 with payments into the 2017 & 2018 N. Cal Fires v. PG&E Settlement Fund.

 8          2.      ILYM Group, Inc. (“ILYM”) is appointed as Fund Administrator and Trustee, shall

 9 serve without bond, and shall serve pursuant to the terms, conditions and restrictions of the Motion
10 to Establish Qualified Settlement Fund and said Fund Administrator is given the authority to conduct

11
     any and all activities necessary to administer this Fund as described in the Motion.
12
            3.      No bond is required, provided that all monies received by the 2017 & 2018 N. Cal
13
     Fires v. PG&E Settlement Fund, which includes all principal and interest earned thereon, shall be
14

15 deposited in an investment agency account held in custody at Enterprise Bank & Trust for the benefit

16 of and titled in the legal name of the Fund and invested in instruments/securities comprised of (a)

17 United States obligations (or a mutual fund invested solely in such instruments); (b) cash equivalent

18 securities including SEC registered money market funds and collateralized money market accounts;

19
     and/or (c) noninterest bearing corporate accounts subject to unlimited Federal Depository Insurance
20
     Corporation protections as available. The 2017 & 2018 N. Cal Fires v. PG&E Settlement Fund shall
21
     be held at Enterprise Bank & Trust, a financial institution doing business in Clayton, Missouri
22

23 according to the above terms and conditions. Enterprise Bank & Trust shall be responsible for any

24 and all investment related decisions, following the instructions of the Fund Administrator and/or its

25 investment advisor pursuant to these terms and conditions, such that a principal preservation driven

26
     investment policy is implemented. Notwithstanding the foregoing, Enterprise Bank & Trust shall not
27
     be allowed to distribute any income or principal from the Fund except upon instructions of the Fund
28
                                                       2
                                                          CASE NO. 20-cv-07967-HSG
                     SPECIAL MASTER ORDER FOR QSF MOTION PROCEDURES
        Case 4:20-cv-07967-HSG Document 18 Filed 08/26/21 Page 3 of 4




 1 Administrator, or, if requested, upon the order of this Court upon the joint motion of the parties. The

 2 Fund Administrator retains the right to remove Enterprise Bank & Trust, with or without cause, in

 3
     its sole and absolute discretion. The Fund Administrator may designate a replacement bank upon the
 4
     written consent of the JPA Claimants and the JPA. In the event of such replacement, the terms and
 5
     conditions of this Order, including without limitation, those addressing bond requirements,
 6

 7 investments, and distributions from the Fund, shall apply to any such replacement bank.

 8          4.      The Fund Administrator is authorized to effect qualified assignments of any resulting

 9 structured settlement liability within the meaning of Section 130(c) of the Internal Revenue Code to
10 the qualified assignee.

11
            5.      The Fund Administrator is authorized to distribute all attorneys’ fees and litigation
12
     expenses to counsel for those JPA Claimants listed in the Appendix consistent with their existing
13
     contingency fee contracts or to the extent required by law, and, where required by law such as for a
14

15 Protected Person, upon Court approval on motion of the JPA.

16          6.      The Fund Administrator is authorized, upon final distribution of all monies paid into

17 the Fund, to take appropriate steps to wind down the fund, and thereafter the Fund Administrator is

18 discharged from any further responsibility with respect to the Fund.

19
            7.      Law Firm shall e-file a copy of this Order on the District Court docket for this case
20
     without Appendix A.
21
            8.      With the exception of the copy of this Order filed on the District Court docket for this
22

23 case, this Order and any other filings related to the 2017 & 2018 N. Cal Fires v. PG&E Settlement

24 Fund are placed under seal.

25

26

27

28
                                                       3
                                                         CASE NO. 20-cv-07967-HSG
                    SPECIAL MASTER ORDER FOR QSF MOTION PROCEDURES
      Case 4:20-cv-07967-HSG Document 18 Filed 08/26/21 Page 4 of 4




 1   IT IS SO ORDERED

 2   DATED: August 24, 2021
                                             Honorable Ellen Sickles James (Ret.)
 3
                                             Special Master
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         4
                                                      CASE NO. 20-cv-07967-HSG
                 SPECIAL MASTER ORDER FOR QSF MOTION PROCEDURES
